DETAILED ACTION
Amendment submitted March 3, 2021 has been considered by examiner. Claims 1-25 are pending. 


Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
However, the Examiner will describe how newly added limitations are disclosed in the previously cited art.

	As to amendment to Claim 1 of, “wherein the crawler metadata is auto-generated via a M2M service that monitors requests that target the M2M device over an interface”, see at least Ryu [0082].
	In paragraph [0082] of Ryu, it states, “M2M agent 221 may detect (or recognize) a resource change by monitoring M2M network”. Ryu [0083] further states, “when receiving a resource change notification from information receive 311, M2M device retriever 312 may obtain…” The retriever is previously defined as a crawler. 

	As to amendment to Claim 2 of, “enriching the received crawler metadata associated with the M2M device, wherein the enriching is supported by leveraging a context or state that the M2M crawler service collects”, see at least Ryu [0083]. 
	In paragraph [0083] of Ryu, it states, “device retriever 312 may obtain a URI list associated with a resource change generated in M2M network 210”. That is interpreted as a crawler that identifies a state change based on a resource change.

	As such, the cited art discloses newly added limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US Patent Application Publication 2014/0215043) in view of Lin et al (US Patent Application Publication 2013/0144858).


As to claims 1 and 11, Ryu teaches a machine-to-machine (M2M) node comprising:
a processor; and a memory coupled with the processor, the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations (Ryu, [0150]).
receiving crawler metadata associated with an M2M device (Ryu, [0083] where the M2M device retriever obtains an URI list containing URIs for one or more M2M);
wherein the crawler metadata is auto-generated via a M2M service that monitors requests that target the M2M (Ryu, [0082, 0083] where Ryu, it states, “M2M agent 221 may detect (or recognize) a resource change by monitoring M2M network”. Ryu [0083] further states, “when receiving a resource change notification from information receive 311, M2M device retriever 312 may obtain…” The retriever is previously defined as a crawler);

device over an interface
crawling the M2M device for one or more resources in accordance with the received crawler metadata Ryu, [0083] where the M2M device retriever collects information on each corresponding M2M entity).
publishing the one or more resources such that the one or more resources can be discovered by the web crawler, a service, or an application [0083]. [See at least a discovery operation for discovering resources.]
Ryu alone does not explicitly describe wherein the crawler metadata indicates the one or more resources and the crawler indicates an order in which the one or more resources are crawled, a crawling schedule for crawling the M2M device, whether a resource is to be crawled by a web crawler, and a minimum interval before a web crawler re-crawls the M2M device; and publishing the one or more resources such that the one or more resources can be discovered by the web crawler, a service, or an application.

However, Lin discloses:
an order in which the one or more resources are crawled [0015]. [See at least prioritizing certain resource to crawl.]
a crawling schedule for crawling the M2M device [0015, 0024]. [See at least “scheduling resource crawls.”]
whether a resource is to be crawled by a web crawler [0015, 0029]. [If a resource has a change in priority, it will not be crawled. Also, some resources are blocked or rejected and thus won’t be crawled.]
minimum interval before a web crawler re-crawls the M2M device [0015]. [See at least “the minimum crawl interval”.]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Ryu with Lin. One would have been motivated to do so in order to reach more active resources more frequently.
As to claims 2 and 12, Ryu as modified, teaches the M2M of claim 1, the operations further comprising:
	enriching the received crawler metadata associated with the M2M device, wherein the enriching is supported by leveraging a context or state that the M2M crawler service collects (Ryu, [0083] where Ryu states, “device retriever 312 may obtain a URI list associated with a resource change generated in M2M network 210”. That is interpreted as a crawler that identifies a state change based on a resource change).
As to claims 3 and 13, Ryu as modified, teaches the M2M node of claims 1 and 11, the operations further comprising:  sending a subscription request to the M2M device (Ryu, Fig. 4, [0095] where the M2M platform may send a request for the M2M agent to be registered to receive resource change notifications), the subscription request including a trigger condition associated with a crawler event (Ryu, [0098] where when a resource change is detected, the M2M network sends a notification message to registered M2M agents), wherein the M2M device is configured in accordance with the subscription request (Ryu, Fig. 4 where the M2M agent is registered inside the "subscribe" resource in the M2M gateway SCL).
	As to claims 4 and 14, Ryu as modified, teaches the M2M node of claims 3 and 13, the operations further comprising:  when the trigger condition is satisfied, receiving a notification of the crawler event (Ryu, [0098] where when a resource change is detected, a notification message is sent to an M2M platform); and in response to receiving the notification, re-crawling the M2M device for a select resource of the one or more resources, wherein the select resource is defined in the subscription request. (Ryu, [0099-0103] where upon receiving the notification, the M2M network obtains URI information associated with the resources by performing discovery operations.  The discovery operations including sending retrieval requests to each URI corresponding to an M2M entity).
	As to claims 5 and 15, Ryu as modified, teaches the M2M node of claims 3 and 13, the operations further comprising:  when the trigger condition is satisfied, receiving a notification of the crawler event (Ryu, [0098] where when a resource change is detected, a notification message is sent to an M2M platform); and in response to receiving the notification, generating a second notification for one or more web crawlers (Ryu, [0121] where when the requested operation is complete, a result message is sent to the M2M platform, which may be translated to an HTTP message).
	As to claims 6 and 16,  Ryu as modified, teaches the M2M node of claims 1 and 11, the operations further comprising:  receiving a query message from the at least one web crawler, service, or application (Ryu, [0114-117] where the M2M application sends a request message to the M2M network); and publishing the one or more resources in response to receiving the query message (Ryu, [0049] where in response the M2M network will send a response message including the requested information to the M2M application).
	As to claims 9 and 19, Ryu as modified, teaches the M2M node of claim 1, the operations further comprising:  receiving a subscription request from a web crawler, the subscription request including a trigger condition associated with a crawler event; and creating a crawler event subscription in accordance with the subscription request (Ryu, [0095] where the M2M platform may send a request for registering an M2M agent to receive resource change notifications); and creating a crawler event subscription in accordance with the subscription request (Ryu, [0096] where the M2M network may register the M2M agent in a "subscribe" resource).
	As to claims 10 and 20, Ryu as modified, teaches the M2M node of claims 9 and 19, the operations further comprising:  when the trigger condition is satisfied, sending a notification of the crawler event to the web crawler, wherein the notification includes a list of one or more resources associated with the trigger condition (Ryu, [0025] where when a resource change notification is received, the M2M agent receives a URI list associated with the resource change).


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US Patent Application Publication 2014/0215043) in view of Lin et al (US Patent Application Publication 2013/0144858) and further in view of ETSI TS 102 690 V1.1.1 (2011-10) (“ETSI TS”).

As to claim 21, Ryu as modified teaches the method of claim 11, but Ryu alone does not explicitly disclose wherein the one or more resources are published to an instance of an M2M crawler service that is hosted on a second node in the network.
However, ETSI TS (9.3.2.6.3) discloses where a Hosting SCL will return the requested resource information to an Issuer. 
Therefore it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to have modified Ryu to include the teaching of ETSI TS because a hosting a crawler service on a separate node on an M2M network would free up computing resources on another.
	As to claim 22, Ryu as modified teaches the method of claim 11, but Ryu alone does not explicitly disclose wherein crawler metadata associated with at least one of the plurality of M2M devices is received from an instance of an M2M crawler service that is hosted on a second node in the network 
However, ETSI TS (9.3.2.14.3) discloses where an issuer may retrieve meta-information of a collection resource.  
Therefore it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to have combined the teachings of Ryu with ETSI TS because the Issuer may be an SCL or application, and therefore may be hosted on any node in the network.
As to claim 23, Ryu as modified teaches the method of claim 11, but Ryu alone does not explicitly disclose the limitations of the instant claim. However, ETSI TS discloses: 
monitoring one or more requests that target the at least one M2M device (ETSI TS, 9.3.2.17.12 where a Group hosting SCL monitors requests addressing one or more URI); based on the monitoring, determining context information associated with the at least one M2M device; and based on the context information, configuring the crawler metadata associated with the at least one M2M device such that the at least one M2M device can be crawled (ETSI TS, 9.1.2 where attributes are used to describe a resource).  
Therefore it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ryu with that of ETSI TS because the use of the attributes describing a resource would enable a crawler to more efficiently navigate the M2M network by providing information such as location information of the M2M device and more.


Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US Patent Application Publication 2014/0215043) in view of Lin et al (US Patent Application Publication 2013/0144858) and further in view of Strohm et al (US Patent Application Publication 2007/0050338).

As to claims 7 and 17, Ryu as modified teaches the M2M node of claims 1 and 11, but does not teach wherein publishing the one or more resources comprises sending one or more Sitemap files directly to the at least one web crawler, service, or application.   
However, Strohm teaches wherein publishing the one or more resources comprises sending one or more Sitemap files directly to the at least one web crawler, service, or application (Strohm, [0041] where sitemap 17).  
Therefore it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to have combined Ryu as modified by Strohm because obtaining a sitemap would make it easier for a web service or application to navigate an M2M network.
	As to claims 8 and 18, Ryu as modified teaches the M2M node of claims 1 and 11, but does not explicitly teach wherein publishing the one or more resources comprises making one or more Sitemap files available at an address such that the one or more Sitemap files can be retrieved at the address by the at least one web crawler, service, or application.  
However, Strohm teaches wherein publishing the one or more resources comprises making one or more Sitemap files available at an address such that the one or more Sitemap files can be retrieved at the address by the at least one web crawler, service, or application (Strohm, [0032] where a crawler may retrieve a sitemap).  
Therefore it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to have combined Ryu as modified by Strohm because hosting the sitemap files in a sitemap database would provide one entry point for a web service or application.


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US Patent Application Publication 2014/0215043) in view of Lin et al (US Patent Application Publication 2013/0144858) and further in view of Constrained RESTful Environments (CoRE) Link Format, Z. Shelby, August 2012 (“Z. Shelby”).

As to claim 24, Ryu as modified teaches the M2M node of claim 1, but does not explicitly teach the operations further comprising:  receiving a constrained RESTful environment (CoRE) resource directory registration request that includes the crawler metadata associated with the M2M device.  
However, Z. Shelby teaches receiving a constrained RESTful environment (CoRE) resource directory registration request that includes the crawler metadata associated with the M2M device (Z. Shelby, 1.2.3 where a server may register its resources by sending a POST to a registration interface using the CoRE Link Format). 
Therefore it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to further modify Ryu with Z. Shelby, because use of CoRE allows the M2M network to create URI's for resources hosted on the network and storing URI links in a resource directory would allow resource information of M2M devices to be discovered by an outside client.
	As to claim 25, Ryu as modified teaches the M2M node of claim 24, and Z. Shelby further discloses wherein crawling the M2M device for one or more resources further comprises receiving a CoRE link format description from the M2M device, the CoRE link format description including the one or more resources (Z. Shelby, 1.2.3. where the CoRE links may be discovered by any client).  
Therefore it would have been obvious to those skilled in the art before the effective filing date of the claimed invention to further modify Ryu with Z. Shelby, because use of CoRE allows the M2M network to create URI's for resources hosted on the network and storing URI links in a resource directory would allow resource information of M2M devices to be discovered by an outside client.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163